Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about September 23, 1997, which granted plaintiffs’ motion to compel nonparty appellant insurance company to produce documents for the period subsequent to March 14, 1991 in accordance with a subpoena duces tecum issued by the Supreme Court, New York County (William Davis, J.), pursuant to a commission of the Superior Court of California, unanimously affirmed, without costs.
In the prior decision and order of this Court, entered March 27, 1997 (Matter of Dauer v Prudential Ins. Co., 228 AD2d 237), it was specifically determined that the information sought by plaintiffs in connection with the instant motion was relevant and discoverable. This Court’s denial of resettlement or clarification of that prior decision and order was not addressed to the substantive issues raised by plaintiff in connection with the motion (see, Foley v Roche, 68 AD2d 558, 566). Appellant’s present attempt to use our prior decision and order to limit discovery is, accordingly, without basis.
Concur — Milonas, J. P., Williams, Mazzarelli and Andrias, JJ.